DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, taken alone or in combination, fails to disclose or render obvious  a forward facing surface on each of the first pair of opposing shorter sides of the fiber optic ferrule lying in a plane different from and parallel to a plane containing the forward facing surface on each of the second pair of opposing longer sides. The closest relevant prior art of record, Luther et al. (U.S. PG Pub. # 2005/0069264 A1), teaches forward facing surfaces (the surface of the sides as seen in fig. 5) but those surfaces are not parallel with a plane containing the forward facing surface of the second pair of longer sides. The forward facing surfaces of the shorter sides are in fact perpendicular to the plane containing the forward facing surface of the second pair of longer sides. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7 – 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luther et al. (U.S. PG Pub. # 2005/0069264 A1).
	
	In Re claims 1, 3, 7, 9 and 14, ‘264 teaches a fiber optic ferrule comprising: a first pair of opposing shorter sides (left and right of 30); a second pair of opposing longer sides (top and bottom of 30) joined to the first pair of opposing shorter sides; and a forward facing surface (annotated below but only top is shown) provided on each of the second pair of longer sides, the forward facing surface configured to engage an interior surface (lip of 100 adjacent annotated forward facing surface) of a connector housing (100), wherein there is a clearance (as annotated below) between the first pair of opposing shorter sides of the fiber optic ferrule and the interior surface of the connector housing in a biased (from spring 70 as 20 is not mated with another 20 in fig. 5) configuration of the fiber optic ferrule and unmated fiber optic connector, the clearance extending all along a length (vertically within annotated areas) of the first pair of opposing shorter sides, and wherein the forward facing surface divides the ferrule into two parts between a front portion and a rear portion of the fiber optic ferrule (as annotated below).

[AltContent: arrow][AltContent: arrow]				Front 				rear 

[AltContent: arrow]Forward facing surface 

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    204
    269
    media_image1.png
    Greyscale


		plane			Clearance (as better seen in fig. 6) or this is the clearance

	In Re claims 2 and 8, item 70 and fig. 5 teach the claimed limitation.
	In Re claims 4, 5, 10 and 11, the annotated surface is a shoulder as claimed that wraps around the ferrule.

Conclusion

Claims 1, 7 and 14  recite “shorter” and “longer” but they do not give a reference to what they are shorter or longer too, respectfully. In the next action examiner may interpret as longer or shorter than other structures around the ferrule to meet the claimed limitations.  

Although not used in the current rejection Imazu et al. (U.S. Patent # 6,402,388 B1) also teaches the claimed structures including the clearance (figs. 6 – 8 shows a clearance between 21 and 2 labeled as t1 and t2 in fig. 8) as claimed and may be used in the next office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874